UNITED STATES DISTRICT COURT
                                                                                 3/31/20
SOUTHERN DISTRICT OF NEW YORK


 Kimberly Boyce-Lazare,

                         Plaintiff,
                                                                        20-cv-678 (AJN)
                  –v–
                                                                            ORDER
 Chex Systems, Inc.,

                         Defendant.


ALISON J. NATHAN, District Judge:

        On March 26, 2020, Defendant Chex Systems Inc. filed a motion to dismiss. Pursuant to
Rule 3.F. of this Court’s Individual Practices in Civil Cases, on or before April 8, 2020, Plaintiff
must notify the Court and its adversary in writing whether (1) it intends to file an amended
pleading and when it will do so or (2) it will rely on the pleading being attacked. Plaintiff is on
notice that declining to amend its pleadings to timely respond to a fully briefed argument in the
Defendants’ October 22 motion to dismiss may well constitute a waiver of the Plaintiff’s right to
use the amendment process to cure any defects that have been made apparent by the Defendant’s
briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”).
        If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.
        Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.
        The initial pretrial conference scheduled for June 5, 2020 is adjourned pending resolution
of this motion.

        SO ORDERED.
              31 2020
Dated: March ____,
       New York, New York



                            __________________________________
                                    ALISON J. NATHAN
                                  United States District Judge
